In an action for a divorce and ancillary relief, the defendant *590husband appeals from a judgment of the Supreme Court, Westchester County (Fredman, J.), entered October 5, 1990, which granted the plaintiff wife arrears in child support and maintenance pursuant to a pendente lite award in the principal sum of $5,400.
Ordered that the order is affirmed, with costs.
It is well established that voluntary payments made by a parent for the benefit of children and not pursuant to a court order may not be credited against amounts owing under the order (see, Horne v Horne, 22 NY2d 219; Kerpen v Kerpen, 172 AD2d 496; O’Brien v O’Brien, 136 AD2d 531; Fabrizio v Fabrizio, 125 AD2d 634; Soltow v Soltow, 47 AD2d 652). The defendant husband herein submitted various canceled checks but failed to establish that they were intended to represent payments owing under the pendente lite order. None was in the court-ordered amount of $400 per week. Thus, the court properly refused to credit the husband with these voluntary payments. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.